


LOAN AGREEMENT




This Loan Agreement (the “Agreement”), effective as of September 18, 2012 (the
“Effective Date”), is entered into by and among AccelPath, Inc., a Delaware
corporation (the “Company”), Digipath Solutions, LLC (“Digipath”) and the member
of Digipath, Rishi Reddy (the “Lender”).




PRELIMINARY STATEMENT




WHEREAS, the Company is acquiring all of the outstanding  Equity Interest of
Digipath pursuant to the Equity Purchase Agreement among the Company, Digipath
and the member of Digipath dated the date hereof (the “Equity Purchase
Agreement”) and part of the consideration for the acquisition is the issuance of
convertible promissory note in the aggregate principal amount of $1,050,000; and




WHEREAS, Lender is willing to make such loan under the terms and conditions set
forth in this Agreement, together the Equity Purchase Agreement and the
unsecured convertible promissory note of the Company attached hereto as Exhibit
B.




NOW, THEREFORE, in consideration of the premises and promises set forth in this
Agreement, the parties hereto agree as follows:




1.  The Loan




1.1

The Loan.  Capitalized terms not defined herein shall have the meaning ascribed
to such terms in the Equity Purchase Agreement. Subject to the terms and
conditions of this Agreement and the Equity Purchase Agreement as well as the
representations and warranties made therein and the prior satisfaction of the
conditions precedent set forth in the Equity Purchase Agreement, the Lender
agrees to make the loan the “Loan”) in an aggregate principal amount set forth
opposite the name of the Lender on Exhibit A hereto (each such amount being
hereinafter referred to as such Lender’s “Commitment”) to the Company at the
Closing.




1.2

The Notes.  The Loan made by the Lender shall  be evidenced by an unsecured
convertible promissory note of the Company (the “Note”) in principal face amount
of the Loan, payable to the order of the  Lender and otherwise substantially in
the form attached hereto as Exhibit B.




1.3

Interest.  The Company will pay interest on the unpaid principal balance of the
Loan, accrued from the date such Loan is first made hereunder, until the
principal amount thereof is paid in full, at a rate of 5% per annum and in
accordance with such other terms specified in the Note. Interest shall be
computed on the basis of a 365-day year for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest is payable. At the option of the Company, the accrued interest shall be
paid in either cash or Common Stock as provided in Section 1.4, provided however
that in no event shall the cash portion be less than 30% of any interest
payment.




1








1.4

Principal and Interest Repayment.  Subject to Section 2, the outstanding
principal balance of the Note, together with all accrued and unpaid interest
thereon, shall be payable in full on the earlier to occur of (i) March 18, 2014,
18 months from the Effective Date (the “Maturity Date”), (ii) the occurrence of
an Event of Default (defined herein), or (iii) the occurrence of a Change of
Control (defined herein) (collectively, the “Due Date”); provided that the
Company shall extend the Maturity Date with the written consent of the Lender.
Subject to Section 1.3, if the Company elects to pay all or a portion of the
accrued interest in shares of Common Stock, the number of shares of Common Stock
of the Company to be issued to the Lender shall be determined by dividing (i)
the unpaid accrued interest on the Note being converted by (ii) the Per Share
Market Price (defined herein) on the Trading Day immediately prior to the Due
Date; provided the Per Share Market Price shall not be less than $0.065 per
share. The Company agrees to prepay a portion of the principal and accrued and
unpaid interest thereon on a monthly basis depending on the EBITDA generated by
the assets acquired from Digipath pursuant to the Equity Purchase Agreement in
accordance with the following formula: If such EBITDA is $50,000 or lower, 35%
of such EBITDA will be applied to the prepayment of the principal and accrued
interest; if such EBITDA is greater than $50,000, 50% of such EBITDA will be
applied to the prepayment of the principal and accrued interest. The prepayment
will be made thirty (30) days after the monthly EBITDA is calculated. With
respect to the Company’s calculation of EBITDA for purposes of this Section, the
Company hereby agrees that the operating expenses used therein shall be
commensurate with the business generated by the assets acquired from Digipath
pursuant to the Equity Purchase Agreement.




2.  Conversion




2.1

Conversion at Option of Lender.  At the option of the Lender, the entire
outstanding principal amount of the Note shall be convertible upon surrender to,
and cancellation thereof by, the Company into shares of Common Stock, at any
time and from time to time, from and after the issuance of the Note determined
by dividing (i) the entire outstanding principal amount of the Note by (ii) the
Per Share Market Price (defined below) on the Trading Day (defined below)
immediately prior to the Company’s receipt of the Conversion Notice (defined
below); provided in no event shall the Per Share Market Price be less than
$0.065 per share.




2.2.

Conversion on the Event of Default or Change of Control.  If (i) an Event of
Default (defined herein) has occurred and remains uncured beyond any applicable
cure period, or (ii) a Change of Control has occurred, and the Lender elects to
convert all amounts due under the Note, then, upon notice to the Company of such
election and upon surrender to, and cancellation thereof by, the Company, the
entire outstanding principal amount shall be converted into the number of shares
of Common Stock of the Company determined by dividing  (i) the entire
outstanding principal amount of the Note by (ii) the Per Share Market Price on
the Trading Day immediately prior to the Company’s receipt of the Conversion
Notice; provided the Per Share Market Price shall not be less than $0.065 per
share.




2.3

[Reserved]




2.4

Mechanics and Effect of Conversion.  The conversion of the outstanding principal
amount of the Note is subject to the following provisions:




2








(a)

The Lender shall effect a conversion by surrendering to the Company or its
transfer agent the original Note, duly endorsed, together with a completed form
of conversion notice attached hereto as Exhibit B (the “Conversion Notice”).
 Each Conversion Notice shall specify the principal amount to be converted and
once given, shall be irrevocable. Not later than five (5) Trading Days after the
Company’s receipt of the Conversion Notice, as the case may be, the Company will
deliver to the Lender a certificate or certificates representing the number of
shares of Common Stock being issued upon the conversion of the outstanding
principal amount of the Notes.  The Lender agrees that if the Company delivers a
Conversion Notice, it shall surrender to the Company or its transfer agent the
original Note, duly endorsed within five (5) Trading Days and the Company will
deliver to the Lender a certificate or certificates representing the number of
shares of Common Stock being issued upon the conversion of the outstanding
principal amount of the Note within five (5) Trading Days of receipt of the
original Note.




(b)

The Company covenants that it will at all times reserve and keep available out
of its authorized and unissued Common Stock solely for the purpose of issuance
upon conversion of outstanding principal amount and unpaid accrued interest on
the Note, as herein provided, free from preemptive rights or any other actual or
contingent purchase rights of persons other than the Lender, not less than 100%
of such number of shares of Common Stock as shall be issuable upon the
conversion of the Notes hereunder.  The Company covenants that all shares of
Common Stock that shall be so issuable shall, upon issuance, be duly and validly
authorized, issued and fully paid and non-assessable.




(c)

 Upon a conversion hereunder, the Company shall not be required to issue stock
certificates representing fractions of shares of Common Stock, but may if
otherwise permitted and unless waived by the Lender, make a cash payment in
respect of any final fraction of a share based on the Per Share Market Price at
such time.  If the Company elects not, or is unable, to make such cash payment,
the Lender shall be entitled to receive, in lieu of the final fraction of a
share, one whole share of Common Stock.




(d)

The issuance of certificates for shares of Common Stock on conversion of the
Note shall be made without charge to the Lender thereof for any documentary
stamp or similar taxes that may be payable in respect of the issue or delivery
of such certificate, provided that the Company shall not be required to pay any
tax that may be payable in respect of any transfer involved in the issuance and
delivery of any such certificate upon conversion in a name other than that of
the Lender of the Note so converted and the Company shall not be required to
issue or deliver such certificates unless or until the person or persons
requesting the issuance thereof shall have paid to the Company the amount of
such tax or shall have established to the satisfaction of the Company that such
tax has been paid.




(e)  

Upon conversion of the Note, the Company will be forever released from all of
its obligations and liabilities under the Note with regard to that portion of
the principal amount and accrued interest being converted including, without
limitation, the obligation to pay such portion of the principal amount and
accrued interest.




2.5

Definitions.  For the purposes hereof, the following terms shall have the
following




3








meanings:




(a)

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
are authorized or required by law or other government action to close.




(b)

“Change of Control” shall mean any one of the following events:




(i)

the acquisition by any “person” (as such term is defined in Section 3(a)(9) of
the Securities Exchange Act of 1934) of any amount of the Company’s Common Stock
so that it holds or controls fifty percent (50%) or more of the Company’s Common
Stock;




(ii)

a merger or consolidation after which fifty percent (50%) or more of the voting
stock of the surviving corporation is held by persons who were not stockholders
of the Company immediately prior to such merger or consolidation;




(iii)

the sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity in which immediately after such sale or
disposition, the Company’s stockholders hold less than 50% of the combined
voting power of such entity’s outstanding securities;




(iv)

such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means a member
of the Board who was a member of the Board on the date of the execution of this
Agreement; or




(v)

approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.




(c)

“Closing Bid Price” shall mean the closing bid price (as reported by Bloomberg
L.P.) of the Common Stock on the OTC Bulletin Board or such other exchange or
trading facility on which the Common Stock is traded.




(d)

“Common Stock” means the common stock, $.001 par value per share, of the
Company, and stock of any other class into which such shares may hereafter have
been reclassified or changed.




(e)

“Per Share Market Price” means on any particular date (a) the Closing Bid Price
per share of the Common Stock on such date on the OTC Bulletin Board or other
principal stock exchange or quotation system on which the Common Stock is then
listed or quoted or if there is no such price on such date, then the Closing Bid
Price on such exchange or quotation system on the date nearest preceding such
date, or (b) if the Common Stock is not listed then on the OTC Bulletin Board or
any stock exchange or quotation system, the Closing Bid Price for a share of
Common Stock in such other over-the-counter market, as reported by the Nasdaq
Stock Market




4








or in the National Quotation Bureau Incorporated or similar organization or
agency succeeding to its functions of reporting prices at the close of business
on such date, or (c) if the Common Stock is not then reported by the National
Quotation Bureau Incorporated or similar organization or agency succeeding to
its functions of reporting prices, then the "Pink Sheet" quotes for the relevant
date, as determined in good faith by the Board of Directors, or (d) if the
Common Stock is not then publicly traded the fair market value of a share of
Common Stock as determined in good faith by the Board of Directors.




(f)

“Trading Day” means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board or other stock exchange or market on which the Common Stock has
been listed, or (b) if the Common Stock is not quoted on the OTC Bulletin Board,
a day on which the Common Stock is quoted in the over-the-counter market as
reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding its functions of reporting prices).




3.  Default




3.1

Events of Default.  The Company shall be in default if any one or more of the
following events (each an “Event of Default”) occurs:




(a)

Payments.  The Company fails to pay the principal of or interest on the Note
when due and payable, or any other amount payable under the Note and such
failure continues for five (5) Business Days after receipt of written notice
thereof from the Lender.




(b)

Bankruptcy.  The Company generally fails to pay its debts as its debts become
due, is dissolved or liquidated, makes an assignment for the benefit of
creditors, files a petition in bankruptcy, is adjudicated insolvent or bankrupt,
petitions or applies to any tribunal for any receiver or trustee, commences any
proceeding relating to itself under any bankruptcy, reorganization, readjustment
of debt, dissolution or liquidation law or statute of any jurisdiction, has
commenced against it any such proceeding which remains undismissed for a period
of ninety (90) days, or indicates its consent to, approval of or acquiescence in
any such proceeding, or any receiver of or trustee for the Company or any
substantial part of the property of the Company is appointed, or if any such
receivership or trusteeship continues undischarged for a period of ninety (90)
days.




(c)

Covenants.  The Company fails to observe or perform any term, condition or
covenant contained in this Agreement or the Note or the Equity Purchase
Agreement, and such failure continues for fifteen (15) Business Days after
receipt of written notice thereof from the holders of a majority of the
principal amount of the Note then outstanding.




(d)

Misrepresentations.  Any representation made by the Company in the Equity
Purchase Agreement shall have been incorrect in any material respect when made.




3.2

Termination upon Default.  In every event set forth in subsections 3.1(a)-(d)
above, upon the written notice of the Lenders, subject to Section 3.3 below, the
outstanding principal amount of and any unpaid accrued interest on the Note
shall, at the option of the




5








Lender, (a) become due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Company or (b) be
converted pursuant to Section 2.2 above. Upon the occurrence of an Event of
Default, the Company hereby agrees to pay all reasonable costs which may be
incurred by the Lender in enforcing their rights under this Agreement or the
Note.




3.3

Notwithstanding the foregoing, if the event set forth in subsection 3.1 (a)
occurs, the parties hereto agree that (i) the Note shall be automatically
adjusted to increase the interest rate paid thereunder from a rate of 5% per
annum to 10% per annum commencing after the stated cure period in subsection
3.1(a) above, and (ii) 70% of EBITDA generated by the assets acquired from
Digipath pursuant to the Equity Purchase Agreement will be applied to the
prepayment of the principal and accrued interest on a monthly basis.




4. Change of Control




4.1

Termination upon Change of Control. In the event of a Change of Control, upon
written notice by the Company of the occurrence thereof to the Lender, the
outstanding principal amount of and any unpaid accrued interest on the Note
shall, at the option of the Lender, (a) become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company or (b) be converted pursuant to Section 2.2 above.




5.  Miscellaneous




5.1

Amendments.  No amendment, modification, termination or waiver of this Agreement
or any provision hereof nor any consent to any departure by the Company herefrom
shall be effective unless the same is in writing and signed by the Lender and
the Company and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.




5.2

Governing Law.  This Agreement and all rights and obligations of the parties
hereunder shall be governed by and be construed and enforced in accordance with
the laws of the State of Delaware.




5.3

Notices.  All notices, requests, demands, directions, declarations and other
communications between the Lender and the Company provided for in this
Agreement, except as otherwise expressly provided, shall be mailed by registered
or certified mail, return receipt requested, or by overnight courier or
telegraphed, or faxed, or delivered in hand to the applicable party at its
address indicated opposite its name on the signature pages hereto.  The
foregoing shall be effective and deemed received three days after being
deposited in the mails, postage prepaid, addressed as aforesaid and shall
whenever sent by telegram, telegraph or fax delivered in hand, or by overnight
courier be effective when sent.  Any party may change its address by a
communication in accordance herewith.




5.4

Severability.  The invalidity, illegality or unenforceability in any
jurisdiction of any provision in or obligation under this Agreement shall not
affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Agreement or of such provision or
obligation in any other jurisdiction.




6








5.5

Counterparts.  This Agreement and any amendment hereto or waiver hereof may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.




5.6

Entire Agreement.  This Agreement, together with Equity Purchase Agreement, the
Related Agreements and the Note, embody the entire agreement and understanding
between the Company and the Lender and supersede all prior agreements and
understandings between the Company and the Lender relating to the subject matter
thereof.




5.7

Expenses.  Each party hereto shall be responsible for their own expenses
incurred in connection with the preparation, execution and delivery of this
Agreement and the Note and all related instruments and documents executed and
delivered in connection herewith.  




5.8

WAIVER OF JURY TRIAL.  THE LENDER AND THE COMPANY HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT OR ANY LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.




5.9

Further Assurances.  The Company, at its own expense, shall do, make, execute
and deliver all such additional and further acts, deeds, assurances, documents,
instruments and certificates as the Lender may reasonably require, including,
without limitation, obtaining governmental and other third party consents and
approvals.




5.10

Successors and Assigns.  The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the Company and the Lender and their
respective successors and assigns, subject to Section 4.14 of the Equity
Purchase Agreement.




5.11

Maximum Rate.  All agreements between the Company and the Lender are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of maturity of the indebtedness evidenced hereby or
otherwise, shall the amount paid or agreed to be paid to the Lender for the use,
forbearance or detention of the indebtedness evidenced hereby exceed the maximum
permissible under applicable law.  As used herein, the term “applicable law”
shall mean the law in effect as of the date hereof.  If, from any circumstance
whatsoever, fulfillment of any provision hereof or the Agreement at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, then the obligation to be fulfilled shall
automatically be reduced to the limit of such validity, and if from any
circumstances the Lenders should ever receive as interest an amount which would
exceed the highest lawful rate, such amount which would be excessive interest
shall be applied to the reduction of the principal balance evidenced hereby and
not to the payment of interest.  This provision shall control every other
provision of all agreements between the Company and the Lender.




5.12

Conflict. If there are any conflicts between the terms set forth in this
Agreement and the Equity Purchase Agreement, the terms and conditions of the
Equity Purchase Agreement shall govern.




7








IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed on the date first above written.




 

COMPANY:

 

 

 

AccelPath, Inc.

 

 

 

By:

/s/Shekhar Wadekar

 

 

Name: Shekhar Wadekar

 

Title: President




8








 

LENDER:

 

 

 

By:

/s/ Rishi Reddy

 

Name: Rishi Reddy

 

Title:

 

Address:




9








EXHIBIT A




LENDER’S COMMITMENT




Lender Name and

Address

Commitment (US $)

 

Rishi Reddy

$1,050,000

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 




10








EXHIBIT B




NOTICE OF CONVERSION




(To be executed by the registered holder to convert the outstanding principal of
the Notes dated September18, 2012 or the Company if it is electing to convert
the outstanding principal of the Notes)




The undersigned hereby elects, in accordance with the terms and conditions of
the Loan Agreement dated September18, 2012 and the Promissory Note dated
September18, 2012 (the “Note”), to convert the outstanding principal amount of
the Note into shares of Common Stock, par value $0.001 per share (the “Common
Stock”), of AccelPath, Inc. (the “Company”), as of the date written below.  If
shares are to be issued in the name of a person other than undersigned, the
undersigned will pay all transfer taxes payable with respect thereto and is
delivering herewith such certificates and opinions as reasonably requested by
the Company in accordance therewith.  No fee will be charged to the undersigned
for any conversion, except for such transfer taxes, if any.




Conversion calculations:

 

 

 

 

Date to effect conversion

 

 

 

 

 

Amount of principal to be converted

 

 

 

 

 

Number of shares of Common Stock to be issued

 

 

 

 

 

Applicable conversion price

 

 

 

 

 

Name of Holder

 

 

 

 

 

 

 

Address of Holder

 

 

 

 

 

 

Authorized Signature

 




11



